PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Marriott et al.
Application No. 16/647,469
Filed: 13 Mar 2020
Docket No. MSK0037US

:
:
:	DECISION ON REQUEST
:           UNDER 37 CFR 5.25
:


Title: DRAWER FOR A STORAGE SYSTEM


This is a decision on the renewed petition pursuant to 37 CFR 5.25, filed on July 19, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. 184.

The renewed petition under 37 CFR 5.25 is granted.

It has been determined that a retroactive foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 CFR 5.25 in that there is an adequate showing that: 1) the subject matter in question was not under a secrecy order, 2) the foreign filing license was diligently sought after discovery of the proscribed foreign filings, and 3) the material was filed abroad without the required license under 37 CFR 5.11 through error.


COUNTRY				DATE

United Kingdom			September 15, 2017

PCT (United Kingdom)		September 14, 2018

Europe					April 9, 2020

China					May 9, 2020







Telephone inquiries regarding this decision should be directed to Christina Tartera Donnell, Attorney Advisory at (571) 272-3211.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Foreign Filing License